
	
		I
		111th CONGRESS
		1st Session
		H. R. 1848
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2009
			Ms. Clarke (for
			 herself, Mr. Miller of North Carolina,
			 Ms. Corrine Brown of Florida,
			 Mr. Cohen,
			 Mr. Davis of Illinois,
			 Ms. Fudge,
			 Mr. Grijalva,
			 Mr. Hastings of Florida,
			 Mr. Hinchey,
			 Ms. Jackson-Lee of Texas,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Kilpatrick of Michigan,
			 Ms. Kilroy,
			 Mr. McNerney,
			 Ms. Norton,
			 Mr. Scott of Virginia, and
			 Mr. Towns) introduced the following
			 bill; which was referred to the Committee
			 on Appropriations
		
		A BILL
		To provide funding for the Neighborhood Reinvestment
		  Corporation for mortgage foreclosure mitigation activities.
	
	
		1.Short titleThis Act may be cited as the
			 Foreclosure Prevention Act of
			 2009.
		2.Housing
			 counseling resourcesThere are
			 appropriated out of any money in the Treasury not otherwise appropriated for
			 the fiscal year 2009, for an additional amount for the Neighborhood
			 Reinvestment Corporation—Payment to the Neighborhood Reinvestment
			 Corporation $100,000,000, to remain available until September 30, 2010,
			 for foreclosure mitigation activities under the terms and conditions contained
			 in the second undesignated paragraph (beginning with the phrase For an
			 additional amount) under the heading Neighborhood Reinvestment
			 Corporation—Payment to the Neighborhood Reinvestment Corporation of
			 Public Law 110–161.
		
